NEWS RELEASE For Immediate Release October 15, 2009 Canwest receives notice of delisting from TSX effectiveNovember WINNIPEG – Canwest Global Communications Corp. (“Canwest”) announced today that it has received a letter from The Toronto Stock Exchange ("TSX") indicating that the Listings Committee of the TSX has determined to delist Canwest’s subordinate voting shares (TSX: CGS) and non-voting shares (TSX: CGS.A) effective at the close of market on November 13, 2009. The delisting was imposed for failure by Canwest to meet the continued listing requirements of the TSX, as detailed in Part VII of The TSX Company Manual.
